DETAILED ACTION
This action is in response to an amendment filed 12/14/20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino et al. (U.S. 2015/0223316 A1; “Fujino”).
Regarding claim 20, Fujino discloses a power semiconductor module device comprising:
A first-semiconductor element (2, Fig. 1C) comprising a first electrode (21C, Fig. 1C) on a first surface of the first semiconductor element ([0018]-[0019]);
An insulating support (8, Fig. 1C) ([0018]); and
A first conductive wiring metal plate (32p, Fig. 1C) that comprises a first edge portion (5, Fig. 1C) ([0020]); 
Wherein the insulating support (8, Fig. 1C) supports the first-semiconductor element (2, Fig. 1C), the insulating support supports the first conductive wiring metal plate (32p, Fig. 1C) on (as in “on top of”) a first surface of the insulating support; and
The first conducting wiring metal plate (32p, Fig. 1C) is connected at the first edge portion (5, Fig. 1C) to the first electrode (21C, Fig. 1C), whereby supporting the first-semiconductor element, from a first direction ([0020]); 
Wherein the first edge portion (5, Fig. 1C) is a wire ([0020]).
Regarding claim 40, Fujino discloses a power semiconductor module device comprising:
A first-semiconductor element (2, Fig. 1C) comprising a first electrode (21C, Fig. 1C) on a first surface of the first semiconductor element ([0018]-[0019]);
An insulating support (8, Fig. 1C) ([0018]); and
A first conductive wiring metal plate (32p, Fig. 1C) that comprises a first edge portion (5, Fig. 1C) ([0020]); 
Wherein the insulating support (8, Fig. 1C) supports the first-semiconductor element (2, Fig. 1C), the insulating support supports the first conductive wiring metal plate (32p, Fig. 1C) on (as in “on top of”) a first surface of the insulating support; and
The first conducting wiring metal plate (32p, Fig. 1C) is connected at the first edge portion (5, Fig. 1C) to the first electrode (21C, Fig. 1C), whereby supporting the first-semiconductor element, from a first direction ([0020]); 
Wherein the first edge portion (5, Fig. 1C) in a wavy shape ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (U.S. 2015/0223316 A1; “Fujino”) as applied to claim 20 above, and further in view of Ishino et al. (U.S. 2017/0148770 A1; “Ishino”).
Regarding claim 28, Examiner notes that this claim is a device claim so method limitations (e.g., by plating) in the claim are examined with respect to the structural limitations implied by the method steps (See MPEP 2113).  
Fujino discloses a power semiconductor module device comprising a first conductive wiring metal plate (32p, Fig. 1C) but does not disclose a heat spreader formed on (as in “on top of”) a surface of the first conductive wiring metal plate.  However, Ishino discloses a heat spreader (11, Fig. 2) formed on top of a device ([0066]).  This has the advantage of dissipating heat from the upper region of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fujino with a heat spreader formed on a surface of the first conductive wiring metal, as taught by Ishino, so as to dissipate heat from the upper region of the device.
Allowable Subject Matter
Claims 21, 24, 41, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 20, 28, and 40 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                              3/5/2021